Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0396448 to Bae et al (hereinafter Bae).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Bae discloses (Claim 1). A refrigerator comprising (such as shown in Figs. 1-2, 4 and 17-20): a cabinet 10 that defines a storage space; a door 20 configured to open and close the storage space; and a gap adjusting device disposed between the cabinet and the door and configured to adjust a gap between the cabinet and the door, the gap adjusting device comprising: a seating part 50 disposed at the door, and an adjusting member 60 detachably disposed at the seating part and configured to contact the cabinet based on the door being closed, the adjusting member 60 comprising one or more adjusting parts 43 that have different heights from one another and that are configured to selectively contact the seating part, wherein the gap adjusting device is configured to adjust the gap between the cabinet and the door by bringing the seating part in contact with one of the one or more adjusting parts; (Claim 2). The refrigerator of claim 1, wherein the seating part 50 protrudes from a rear surface of the door 20 and is inserted into the adjusting member 60, and wherein the one or more adjusting parts are disposed inside the adjusting member; (Claim 3). The refrigerator of claim 1, wherein the one or more adjusting parts 43 comprise a plurality of adjusting parts that have different heights from one another and that are arranged stepwise along a rotational direction about a center of the adjusting member; (Claim 4). The refrigerator of claim 1, wherein the one or more adjusting parts 43 comprise a plurality of adjusting parts that have different heights from one another, and wherein adjacent adjusting parts among the plurality of adjusting parts have ends that are connected to each other and define a step between the adjacent adjusting parts; (Claim 5). The refrigerator of claim 1, further comprising a gasket 26 that is disposed at a rear circumference of the door and that is configured to contact a front surface of the cabinet, the gasket being configured to provide airtight sealing between the door and the cabinet, and wherein a height of the gap adjusting device is configured to be adjusted corresponding to a thickness of the gasket that is exposed to an outside of the door based on the door being closed; (Claim
6). The refrigerator of claim 1, wherein the seating part 50 comprises a plurality of support parts 53 that are configured to contact the one or more adjusting parts 43, the plurality of support parts 53 having different heights from one another, and wherein the adjusting member is configured to be rotated relative to the seating part to thereby bring one of the one or more adjusting parts in contact with one of the plurality of support parts; (Claim 7). The refrigerator of claim 6, wherein the seating part 50 comprises a seating part body that protrudes from a rear surface of the door and that defines a seating part space inside the seating part body, the seating part space being recessed toward the rear surface of the door and configured to receive a part of the adjusting member (such as shown in Fig. 19); (Claim 8). The refrigerator of claim 7, wherein the plurality of support parts 53 comprise: one or more main support parts 51 disposed at the seating part body; and one or more sub support parts 52 disposed in the seating part space; (Claim 9). The refrigerator of claim 8, wherein the one or more main support parts 51 define multiple stages along a circumference defined by a protruding end portion of the seating part body; (Claim 10). The refrigerator of claim 9, wherein the one or more sub support parts 52 comprise a plurality of sub support parts that protrude from a rear surface of the seating part body, the plurality of sub support parts facing one another and having different heights from one another; (Claim 11). The refrigerator of claim 8, wherein the adjusting member 60 comprises: a contact part 65 configured to contact the cabinet based on the door being closed; a circumferential part 66 that extends from a circumference of the contact part 65 toward the rear surface of the door and is in contact with an outer surface of the seating part body, the circumferential part 66 defining an adjusting member space therein; and a protrusion part that protrudes from an inside of the adjusting member space toward the rear surface of the door and is inserted into the seating part space (such as shown in Figs. 18-19); (Claim 12). The refrigerator of claim 11, wherein a cross-section of the protrusion part and a cross-section of the seating part space have a polygonal shape and correspond to each other; (Claim 13). The refrigerator of claim 11, wherein the one or more adjusting parts comprise: a plurality of main adjusting parts 41 that are disposed inside the adjusting member space and that protrude to different heights from one another, the plurality of main adjusting parts being arranged along a space between the circumferential part and the protrusion part; and a plurality of sub adjusting parts 42 arranged along a circumference of an end portion of the protrusion part, the plurality of sub adjusting parts having different heights from one another, wherein at least one of the plurality of main adjusting parts 41 is configured to, based on the adjusting member being coupled to the seating part, contact one of the one or more main support parts 51, and wherein at least one of the plurality of sub adjusting parts 42 is configured to, based on the adjusting member being coupled to the seating part, contact one of the one or more sub support parts 52; (Claim 14). The refrigerator of claim 13, wherein at least two of the plurality of main adjusting parts 41 are configured to face and contact the one or more main support parts 51, and wherein at least two of the plurality of sub adjusting parts 42 are configured to face and contact the one or more sub support parts 52; (Claim 16). The refrigerator of claim 1, wherein the adjusting member 60 comprises one or more indicating parts 652 disposed at a rear surface of the adjusting member that is in contact with the cabinet, and wherein each of the one or more indicating parts 652 is located at a position corresponding to one of the one or more adjusting parts to thereby indicate one of the heights of the one or more adjusting parts; (Claim 17). The refrigerator of claim 1, wherein the adjusting member 60 comprises a guide part 415 that is disposed at a circumferential surface of the adjusting member, the guide part protruding outward from a position corresponding to each of the one or more adjusting parts to thereby visualize a correct mounting direction of the adjusting member; (Claim 18). The refrigerator of claim 1, further comprising an upper cap deco that is disposed at an upper end of the door and defines an upper surface of the door, and wherein the seating part is an integral part of the upper cap deco and disposed on a rear surface of the upper cap deco; (Claim 19). The refrigerator of claim 18, further comprising: a hinge that rotatably couples to the door to the cabinet; and a top cover 11 that protrudes upward from an upper surface of the cabinet and receives the hinge, wherein the adjusting member is configured to, based on the door being closed, contact a front surface of the top cover (such as shown in Fig. 4); (Claim 20). The refrigerator of claim 1, wherein at least a portion of the adjusting member is made of an elastic material. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 207455986 to Yu.
Yu discloses (Claim 1). A refrigerator comprising: a cabinet 1 that defines a storage space; a door 2 configured to open and close the storage space; and a gap adjusting device 3 disposed between the cabinet 1 and the door 2 and configured to adjust a gap between the cabinet and the door, the gap adjusting device comprising: a seating part 31 (such as shown in Fig. 3) disposed at the door 2, and an adjusting member 33,35,37 detachably disposed at the seating part 31 and configured to contact the cabinet 1 based on the door being closed, the adjusting member comprising one or more adjusting parts 33,35,37 that have different heights (threads defined different heights) from one another and that are configured to selectively contact the seating part, wherein the gap adjusting device is configured to adjust the gap between the cabinet and the door by bringing the seating part in contact with one of the one or more adjusting parts; (Claim 2). The refrigerator of claim 1, wherein the seating part 31 protrudes from a rear surface of the door and is inserted into the adjusting member, and wherein the one or more adjusting parts (threads of 33 and 35) are disposed inside the adjusting member; (Claim 3). The refrigerator of claim 1, wherein the one or more adjusting parts comprise a plurality of adjusting parts that have different heights (threads defined different heights) from one another and that are arranged stepwise along a rotational direction about a center of the adjusting member; (Claim 4). The refrigerator of claim 1, wherein the one or more adjusting parts comprise a plurality of adjusting parts that have different heights from one another, and wherein adjacent adjusting parts among the plurality of adjusting parts have ends that are connected to each other and define a step between the adjacent adjusting parts; (Claim 6). The refrigerator of claim 1, wherein the seating part 31 comprises a plurality of support parts (threads of 31) that are configured to contact the one or more adjusting parts, the plurality of support parts having different heights from one another, and wherein the adjusting member is configured to be rotated relative to the seating part to thereby bring one of the one or more adjusting parts in contact with one of the plurality of support parts; (Claim 7). The refrigerator of claim 6, wherein the seating part comprises a seating part body that protrudes from a rear surface of the door and that defines a seating part space inside the seating part body, the seating part space being recessed toward the rear surface of the door and configured to receive a part (portion of 33) of the adjusting member; (Claim 8). The refrigerator of claim 7, wherein the plurality of support parts comprise: one or more main support parts (exterior threads of 31) disposed at the seating part body; and one or more sub support parts (interior threads of 31) disposed in the seating part space; (Claim 9). The refrigerator of claim 8, wherein the one or more main support parts define multiple stages along a circumference defined by a protruding end portion of the seating part body; (Claim 10). The refrigerator of claim 9, wherein the one or more sub support parts comprise a plurality of sub support parts that protrude from a rear surface of the seating part body, the plurality of sub support parts facing one another and having different heights from one another; (Claim 11). The refrigerator of claim 8, wherein the adjusting member comprises: a contact part 37 configured to contact the cabinet based on the door being closed; a circumferential part 35 that extends from a circumference of the contact part toward the rear surface of the door and is in contact with an outer surface of the seating part body, the circumferential part defining an adjusting member space therein; and a protrusion part 33 that protrudes from an inside of the adjusting member space toward the rear surface of the door and is inserted into the seating part space; (Claim 15). The refrigerator of claim 1, wherein the seating part 31 comprises a fixing protrusion (exterior threads) that protrudes outward from a circumferential surface of the seating part, wherein the adjusting member defines a fixing groove (interior threads of 35) at an inner surface therefore, the fixing groove being configured to receive the fixing protrusion to thereby restrict movement of the adjusting member, and wherein the seating part is configured to be in contact with the adjusting member based on the fixing protrusion being inserted into the fixing groove; (Claim 18). The refrigerator of claim 1, further comprising an upper cap deco 11 that is disposed at an upper end of the door and defines an upper surface of the door, and wherein the seating part is an integral part of the upper cap deco and disposed on a rear surface of the upper cap deco; (Claim 20). The refrigerator of claim 1, wherein at least a portion 37 of the adjusting member is made of an elastic material.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Bae in view of CN 105157330 to Sheng et al (hereinafter Sheng).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Bae discloses all the elements as discussed above including the limitations in Claim 15 of wherein the seating part comprises a fixing protrusion 515 that protrudes outward from a circumferential surface of the seating part. The differences being that Bae fails to clearly disclose wherein the adjusting member defines a fixing groove at an inner surface therefore, the fixing groove being configured to receive the fixing protrusion to thereby restrict movement of the adjusting member, and wherein the seating part is configured to be in contact with the adjusting member based on the fixing protrusion being inserted into the fixing groove.
However, Sheng discloses a refrigerator comprising a cabinet that defines a storage space; a door configured to open and close the storage space; a gap adjusting device disposed between the cabinet and the door and configured to adjust a gap between the cabinet and the door, the gap adjusting device comprising: a seating part 201 disposed at the door; and an adjusting member 203 detachably disposed at the seating part and configured to contact the cabinet based on the door being closed; wherein the seating part comprises a fixing protrusion 2011 that protrudes outward from a circumferential surface of the seating part, wherein the adjusting member defines a fixing groove 2055 at an inner surface therefore, the fixing groove 2055 being configured to receive the fixing protrusion to thereby restrict movement of the adjusting member, and wherein the seating part is configured to be in contact with the adjusting member based on the fixing protrusion being inserted into the fixing groove.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Sheng, to modify bae to include the limitations in Claim 15 of wherein the adjusting member defines a fixing groove at an inner surface therefore, the fixing groove being configured to receive the fixing protrusion to thereby restrict movement of the adjusting member, and wherein the seating part is configured to be in contact with the adjusting member based on the fixing protrusion being inserted into the fixing groove in order to increase the overall versatility of the gap adjusting device.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of USP 8894168 to Lee (hereinafter Lee ‘168).
Yu discloses all the elements as discussed above except for the limitations in Claim 5.
However, Lee discloses a refrigerator comprising (such as shown in Fig. 1): a cabinet 100 that defines a storage space; a door 200 configured to open and close the storage space; and a gap adjusting device 300 disposed between the cabinet and the door and configured to adjust a gap between the cabinet and the door, the gap adjusting device 300 comprising: a seating part disposed at the door, and an adjusting member detachably disposed at the seating part and configured to contact the cabinet based on the door being closed, wherein the gap adjusting device is configured to adjust the gap between the cabinet and the door by bringing the seating part in contact with one of the one or more adjusting parts, a gasket 210 that is disposed at a rear circumference of the door and that is configured to contact a front surface of the cabinet, the gasket being configured to provide airtight sealing between the door and the cabinet, and wherein a height of the gap adjusting device is configured to be adjusted corresponding to a thickness of the gasket that is exposed to an outside of the door based on the door being closed.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Lee ‘168, to modify Yu to include the limitations in Claim 5 of a gasket that is disposed at a rear circumference of the door and that is configured to contact a front surface of the cabinet, the gasket being configured to provide airtight sealing between the door and the cabinet, and wherein a height of the gap adjusting device is configured to be adjusted corresponding to a thickness of the gasket that is exposed to an outside of the door based on the door being closed for its well-known intended purpose. Further, it is well-known in the art to provide a refrigerator with a gasket that is disposed at a rear circumference of the door and that is configured to contact a front surface of the cabinet, the gasket being configured to provide airtight sealing between the door and the cabinet.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Sheng.
Yu discloses all the elements as discussed above except for the limitations recited in the above listed Claims.
However, Sheng discloses a refrigerator comprising a cabinet that defines a storage space; a door configured to open and close the storage space; a gap adjusting device disposed between the cabinet and the door and configured to adjust a gap between the cabinet and the door, the gap adjusting device comprising: a seating part 201 disposed at the door; and an adjusting member 203 detachably disposed at the seating part and configured to contact the cabinet based on the door being closed; wherein the adjusting member comprises one or more indicating parts 2051-2054 disposed at a rear surface of the adjusting member that is in contact with the cabinet, and wherein each of the one or more indicating parts is located at a position corresponding to one of the one or more adjusting parts to thereby indicate one of the heights of the one or more adjusting parts; wherein the seating part comprises a guide part 2011 that is disposed at a circumferential surface of the seating part 201 the guide part 2011 protruding outward from a position corresponding to each of the one or more adjusting parts to thereby visualize a correct mounting direction of the adjusting member, the adjusting member comprises a guide part 2055 that is disposed at a circumferential surface of the adjusting member, the guide part 2055 positioned corresponding to each of the one or more adjusting parts to thereby visualize a correct mounting direction of the adjusting member.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Sheng, to modify Yu to include the limitations in Claim 16 of wherein the adjusting member comprises one or more indicating parts disposed at a rear surface of the adjusting member that is in contact with the cabinet, and wherein each of the one or more indicating parts is located at a position corresponding to one of the one or more adjusting parts to thereby indicate one of the heights of the one or more adjusting parts; and Claim 17 of wherein the adjusting member comprises a guide part that is disposed at a circumferential surface of the adjusting member, the guide part protruding outward from a position corresponding to each of the one or more adjusting parts to thereby visualize a correct mounting direction of the adjusting member in order to increase the overall versatility of the gap adjusting device.  
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of USP 10544983 to Lee et al (hereinafter Lee ‘983).
Yu discloses all the elements as discussed above except for the limitations recited in the above listed Claim.
However, Lee ‘983 discloses a refrigerator comprising a cabinet 10 that defines a storage space; a door 40 configured to open and close the storage space; an upper cap deco (such as shown in Fig. 14) that is disposed at an upper end of the door and defines an upper surface of the door, and a hinge that rotatably couples to the door to the cabinet; and a top cover 76 that protrudes upward from an upper surface of the cabinet and receives the hinge.  
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Lee ‘983, to modify Yu to include the limitations in Claim 19 of a hinge that rotatably couples to the door to the cabinet; and a top cover that protrudes upward from an upper surface of the cabinet and receives the hinge, wherein the adjusting member is configured to, based on the door being closed, contact a front surface of the top cover in order to increase the overall versatility of the refrigerator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
October 22, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637